DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a material decomposition apparatus” in claim 1,
“a data storage section” in claim 1,
“a data input section” in claim 1
“a decomposition processing section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action, “a material decomposition apparatus” will be interpreted as a CPU or known equivalent (see para. 12 of the specification), “a data storage section” will be interpreted as a storage unit for storing projection and correction data or known equivalent (see para. 41-42 of the specification), “a data input section” will be interpreted as a CPU, unit for receiving data or a known equivalent (see para. 41-42 of the specification and fig.4), and “a decomposition processing section” will be interpreted as a CPU, a unit that performs the decomposition of the materials or a known equivalent (see para. 42 of the specification and fig.4). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “decomposing one of three or more materials into the other two materials” in lines 4-5 which is considered indefinite. It is not clear to the examiner how the decomposing of the materials into just two other materials is possible when the number of materials is more than three.
Claims 1 and 8 recite the limitation “decomposition of the other two materials of the three or more materials” in lines 10-11 which is considered indefinite. It is not clear to the examiner how only the other two materials are decomposed when the number of materials is more than three.
Claim 4 recites the limitation “the correction data is acquired…by each energy level” which is considered indefinite. It is not clear to the examiner how an energy level can determine the correction data. 
Claim 6 recites the limitation “the correction data is acquired by each energy level” which is considered indefinite. It is not clear to the examiner how an energy level can determine the correction data. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fredette et al. (“Multi-step material decomposition for spectral computed tomography”, hereinafter Fredette).
Regarding claim 1, Fredette teaches a material decomposition apparatus (the system performing the method outlined in the materials and methods section beginning on pg. 2) for performing decomposition of a material in an object (subsections 2.2 on pg. 3 and 2.3 on pg. 4 discloses material decomposition methods and pg. 2, para. 5 discloses the method is performed on a phantom which is considered an object), comprising:
a data storage (figs. 1-3 all show graphs and images of the obtained data meaning the system in which the method is performed must have a memory for storage of the data in order to create the graphs and images) section for storing correction data preliminarily generated by decomposing one of three or more materials into the other two materials (subsection 2.3 on pg. 4 and fig. 9 disclose during the first step a first material is decomposed from the remaining materials and maintained throughout the process as a final result. By maintaining the first decomposed material throughout the process the system is storing the data associated with the first decomposed material which represents the correction data);
a data input section to which radiation data of the object is inputted, the radiation data being divided into a plurality of energy levels (para. 2 of subsection 2.1 on pg. 3 discloses x-ray projection data is used for the material decomposition which represents radiation data. The x-ray data was then divided into up to eight bins which represent the plurality of energy levels); and
a decomposition processing section (subsection 2.3 on pg. 4 and fig. 9 disclose a decomposition process is performed. The processing unit that performs the decomposition is considered the decomposition processing section. additionally para. 2 of subsection 2.1 on pg. 3 discloses MATLAB was used to solve the decomposition) for repeatedly performing two-material decomposition for decomposition of the other two materials of the three or more materials using the radiation data at different energy levels and the correction data to perform decomposition of the inside of the object into the three or more materials (fig. 9 shows that the decomposition process is continuously repeated until no more materials remain. Point 2 of subsection 2.3 on pg. 4 discloses the materials are decomposed in order of their energy bins).
Regarding claim 2, Fredette teaches the apparatus of claim 1, as set forth above. Fredette further teaches when the number of the materials for decomposition is N, the number of times of the two-material decomposition performed by the decomposition processing section is N-1 or more (as discloses in subsection 2.3 and fig. 9 the number of decompositions performed is N-1 or more. For example fig. 9 shows 4 materials present and 4 decompositions occurring, 3 if not counting the preliminary decomposition of the fat material as done in the present application). 
Regarding claim 3, Fredette teaches the apparatus of claim 1, as set forth above. Fredette further teaches the radiation data is projection data of the object (para. 2 of subsection 2.1 on pg. 3 discloses “projection data must be simulated or measured” where the data is “x-ray projections” which is radiation data).
Regarding claim 4, Fredette teaches the apparatus of claim 3, as set forth above. Fredette further teaches the correction data is acquired for each detection element of a radiation detector by each energy level (points 1-3 of subsection 2.3 on pg. 4 and fig. 9 show that the decomposition is performed for each energy bin meaning correction data is acquired for each energy level. The receptors of the x-ray discloses in subsection 2.1 on pg. 3 is considered the radiation detector which produces the data for the energy bins, therefore the correction data is acquired for each radiation detector).
Regarding claim 5, Fredette teaches the apparatus of claim 1, as set forth above. Fredette further teaches the radiation data is image data of the object (para. 2 of subsection 2.1 on pg. 3 discloses “projection data must be…measured” where the data is “x-ray projections” which is radiation data. Using an x-ray to measure data inherently generates image data).
Regarding claim 6, Fredette teaches the apparatus of claim 5, as set forth above. Fredette further teaches the correction data is acquired by each energy level (points 1-3 of subsection 2.3 on pg. 4 and fig. 9 show that the decomposition is performed for each energy bin meaning correction data is acquired for each energy level).
Regarding claim 7, Fredette teaches a PCCT apparatus (para. 1 of subsection 2.2 on pg. 3 discloses data is received from a PCD (Photon Counting Detector) and the images are CT images meaning the system is a Photon Counting CT system) comprising the material decomposition apparatus according to claim 1 (As set forth above Fredette teaches the material decomposition apparatus of claim 1). 
Regarding claim 8, Fredette teaches a material decomposition method (Abstract “multistep decomposition method”) of performing decomposition of a material in an object (subsections 2.2 on pg. 3 and 2.3 on pg. 4 discloses material decomposition methods and pg. 2, para. 5 discloses the method is performed on a phantom which is considered an object), comprising:
a data storage step of storing correction data preliminarily generated by decomposing one of three or more materials into the other two materials (subsection 2.3 on pg. 4 and fig. 9 disclose during the first step a first material is decomposed from the remaining materials and maintained throughout the process as a final result. By maintaining the first decomposed material throughout the process the system is storing the data associated with the first decomposed material which represents the correction data);
a data input step of inputting radiation data of the object, which has been divided into a plurality of energy levels (para. 2 of subsection 2.1 on pg. 3 discloses x-ray projection data is used for the material decomposition which represents radiation data. The x-ray data was then divided into eight bins which represent the plurality of energy levels); and
a decomposition processing step of repeatedly performing two-material decomposition for decomposition of the other two materials of the three or more materials using the radiation data at different energy levels and the correction data to perform decomposition of the inside of the object into the three or more materials (fig. 9 shows that the decomposition process is continuously repeated until no more materials remain. Point 2 of subsection 2.3 on pg. 4 discloses the materials are decomposed in order of their energy bins).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mendonca et al. (“A Flexible Method for Multi-Material Decomposition of Dual-Energy CT Images”) teaches it is well known in the art to decompose three or more materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793